                      IN TIIE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                SOUTIIERN DMSION
                                  No. 7:11-CR-72-D


UNITED STATES OF AMERICA                    )
                                            )
                                            )
                   v.                       )              ORDER
                                            )
JIMMY PATIERSON, JR.,                       )
                                            )
                           Defendant.       )


       On January 19, 2021, the court denied defendant's motion for compassionate release [D.E.

79]. On January 25, 2021, defendant appealed [D.E. 80]. On March 9, 2021, defendant filed a

motion for reconsideration [D.E. 85]. In light of defendant's pending appeal, the court DISMISSES

defendant's motion for reconsideration [D.E. 85]. See, e.g.• Griggs v. Provident Consumer Disc.

Co.,459U.S. 56, 58 (1982) (percuriam.); United Statesv. Sanders, No. 1:17-CR-29-HAB, 2020 WL

3268492, at "'1 (N.D. Ind. June 17, 2020) (unpublished); United States v. Watts, No. CR 16-104,

2020 WL 3036545, at "'2 (M.D. La. June 5, 2020) (unpublished); United States v. Belton, No. 5:18-

CR-113-FL-l, 2020 U.S. Dist. LEXIS 75837, at "'2 (E.D.N.C. Apr. 29, 2020) (unpublished).

       SO ORDERED. This tCc, day of April 2021.



                                                      ~SC.DEVERffi
                                                      United States District Judge




           Case 7:11-cr-00072-D Document 87 Filed 04/27/21 Page 1 of 1
